[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  DEC 15, 2008
                                No. 08-12228                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                            Agency No. A97-198-539

JOSEPH VIDO MONT GERARD,


                                                                         Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                               (December 15, 2008)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Joseph Vido Mont Gerard, a citizen of Haiti, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration
Judge’s (“IJ”) order denying him asylum, withholding of removal, and relief under

the United Nations Convention Against Torture (“CAT”). The BIA and the IJ

denied Mont Gerard’s applications based on a finding that he was not credible.

After review, we deny the petition for review.

       On appeal, Mont Gerard argues that the IJ’s adverse credibility

determination is not supported by substantial evidence.1 An asylum applicant has

the burden to show, with specific and credible evidence, either past persecution or

a “well-founded fear” of future persecution on a protected ground. Forgue v. U.S.

Att’y Gen., 401 F.3d 1282, 1286-87 (11th Cir. 2005). If the IJ finds an asylum

applicant not credible, the IJ must make an explicit adverse credibility finding and

offer “specific, cogent reasons” for the finding. Id. “Indications of reliable

testimony include consistency on direct examination, consistency with the written

application, and the absence of embellishments.” Ruiz v. U.S. Att’y Gen., 440

F.3d 1247, 1255 (11th Cir. 2006).2 “Once an adverse credibility finding is made,


       1
         Where, as here, the BIA adopts the IJ’s reasoning, we will review the IJ’s and the BIA’s
decisions. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). Credibility
determinations are reviewed under the substantial evidence test, and we will overturn them only
if the record compels it. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286-87 (11th Cir. 2005).
       2
         The REAL ID Act of 2005 amended the Immigration and Nationality Act (“INA”) to
permit an adverse credibility determination based on inconsistencies that do not go “to the heart
of the applicant’s claim.” See Pub. L. No. 109-13, § 101(a)(3), (d)(4)(C), 119 Stat. 231, 303,
304-05 (codified at 8 U.S.C. §§ 1158(b)(1)(B)(iii), 1229a(c)(4)(C). Because Mont Gerard’s
application was filed before May 11, 2005, the REAL ID Act’s changes do not apply to his
claims. Nonetheless, we need not resolve whether adverse credibility determinations in pre-
REAL ID Act cases must go to the heart of the claim because the inconsistencies identified by
                                                2
the burden is on the applicant alien to show that the IJ’s credibility decision was

not supported by ‘specific, cogent reasons’ or was not based on substantial

evidence.” Forgue, 401 F.3d at 1287.

       The IJ and the BIA gave specific, cogent reasons for finding Mont Gerard

not credible. Specifically, the IJ found that Mont Gerard’s testimony was vague

and inconsistent regarding (1) his membership and leadership in, and the nature of,

the PLB party (which he claimed caused Lavalas to target him), (2) an incident in

which a group protested and threw rocks at his home, and (3) the injury he received

running away from his Lavalas assailants. The IJ also found Mont Gerard failed to

give a plausible reason for remaining in Port Au Prince after he felt threatened and

moved his family away or for returning to Haiti after spending fifteen days in the

United States. These reasons for discrediting Mont Gerard are supported by

substantial evidence.3 Furthermore, Mont Gerard does not contend that the other

evidence in the record, alone, compels a conclusion that he was persecuted or has a

well-founded fear of future persecution. Because Mont Gerard failed to establish

eligibility for asylum, he likewise failed to establish eligibility for withholding of




the IJ and the BIA in this case relate directly to Mont Gerard’s claims of persecution.
       3
         Because we conclude that the adverse credibility determination is supported by
substantial evidence, we do not address Mont Gerard’s argument that his testimony, taken as
true, established past persecution or a well-founded fear of future persecution.
                                                 3
removal. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1292-93 (11th Cir. 2001).4

       PETITION DENIED.




       4
        We lack jurisdiction to review Mont Gerard’s CAT claim because he did not raise it with
the BIA. See 8 U.S.C. § 1252(d)(1), INA § 242(d)(1); Amaya-Artunduaga v. U.S. Att’y Gen.,
463 F.3d 1247, 1250 (11th Cir. 2006).
                                              4